DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “suspending the power supply on one of the phase windings for a subsequent commutation phase, when the rotor speed is greater than the specified target speed” (emphasis added), on lines 5-7 of claim 2; “the current pulse has a maximum current that is applied to at least one of the phase windings during at least one commutation phase when the motor is started”, on lines 3-5 of claim 8; and “drive electronics operable to : applying current pulses alternately to the plurality of phase windings thereby driving the motor; and during a complete revolution of the rotor, not supplying a current pulse to no more than half of the phase windings, when a detected rotor speed is greater than a specified target speed” (emphasis added), on lines 5-10 of claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 10, the recitation “drive electronics operable to: applying current pulses alternately to the plurality of phase windings thereby driving the motor; and during a complete revolution of the rotor, not supplying a current pulse to no more than half of the phase windings, when a detected rotor speed is greater than a specified target speed” (emphasis added), on lines 5-10, provides no description of sufficiently definite structure that performs the claimed function. There is no description of structure of the recited apparatus, such as circuitry and/or processor/controller to perform the functions, which would be required to support the claimed specialized functions. The drawing designates “black box” 32 which applying current pulses alternately to the plurality of phase windings thereby driving the motor; and during a complete revolution of the rotor, not supplying a current pulse to no more than half of the phase windings, when a detected rotor speed is greater than a specified target speed”. Therefore, the specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention. Furthermore, the recitation “drive electronics operable to: applying current pulses alternately to the plurality of phase windings thereby driving the motor; and during a complete revolution of the rotor, not supplying a current pulse to no more than half of the phase windings, when a detected rotor speed is greater than a specified target speed”, on lines 5-10, was not described in the original specification. Therefore, the additions of this recitation in the claim is considered as a new matter, since the original specification and drawing do not disclose this matter. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 11 are rejected due to its dependencies on claim 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 7, the recitation “the at least one switchable electrical resistor of the drive electronics comprises a plurality of switchable electrical resistors” is indefinite. It is unclear because how one switchable electrical resistor comprises a plurality of switchable electrical resistors.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are the clear necessary structural connections between the elements such as "a plurality of phase windings", "a sensor for detecting a rotor speed and/or a rotor position of a rotor of the motor", and "drive electronics" within a recited system of the present application. For example, the recitation "drive electronics", on lines 6, does not adequately recite the structural cooperative relationships of the drive electronics with the sensor. Therefore, the claim is incomplete due to the recitation of function/result that is not supported by the structural elements of the claim.
Claim 11 is rejected due to its dependencies on claim 10.
For claim 12, the recitation “one electronic switching element comprises a plurality of electronic switching elements” is indefinite. It is unclear because how one electronic switching element comprises a plurality of electronic switching elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4-7 and 10-12,  are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2005/002656 A1) in view of  Holling et al. (hereinafter Holling, US 5,995,710 A).
For claim 1, Mayer discloses a method for electrically driving a motor (Fig. 6 of Mayer discloses a method for electrically driving a motor 1 – see Mayer, Fig. 6, paragraphs [0001] and [0036]), wherein the motor has a sensor for detecting a rotor speed and/or a rotor position of a rotor of the motor (Mayer discloses Hall sensor which is a sensor for detecting a rotor speed and/or a rotor position of a rotor of the motor 1 – see Mayer, paragraph [0011], lines 25-35. It is noted that Mayer discloses a Hall sensor which is well-known in art for detecting a rotor speed and/or a rotor position of a rotor of the motor – see Mayer, paragraph [0011], lines 33-34), comprising:
applying current pulses alternately to individual phase windings by drive electronics of the motor (Fig. 6 of Mayer discloses current pulse alternately to individual phase windings by drive electronics of the motor, wherein drive electronics comprises a series circuit of switchable electrical resistors 3.1 to 3.5 which are switched by electronic switching elements 4.1-4.3 and 4.5 – see Mayer, Fig. 6, paragraphs [0036]).
Mayer discloses a motor which is silent for having a plurality of phase windings. Also, Mayer does not disclose, during a complete revolution of the rotor, not supplying a current pulse to no more than half of the phase windings, when a detected rotor speed is greater than a specified target speed.
However, Holling discloses a motor having a plurality of phase windings (Figs. 1 and 3 of Holling disclose a motor 10 having a plurality of phase windings (three phase) – see Holling, Figs. 1 and 3, col. 4, lines 28-31 and 44-47). Holling also discloses, during a complete revolution of the rotor, not supplying a current pulse to no more than half of the phase windings, when a detected rotor speed is greater than a specified target speed (see Holling, Figs. 3-5, col. 5, lines 1-12, 39-59 and col. 6, line 66 through col. 7, line 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Mayer to incorporate teaching of Holling for purpose of improving efficiencies of operation.
For claim 2, Mayer in view of Holling disclose the method according to Claim 1, further comprising:
constantly detecting the rotor speed (Mayer does not specifically disclose constantly detecting the rotor speed. However, Mayer discloses measurement voltage before and after the motor and the speed of the motor can be calculated as the generator voltage is proportional to the motor speed (see Mayer, paragraph [0011]). Holling discloses constantly detecting the rotor speed (Fig. 3 of Holling disclose speed sensor (speed sensor 16 for constantly detecting the rotor speed -- see Holling, Fig. 3, col. 5, lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include constantly detecting the rotor speed into Mayer’s system or modify teaching of Mayer to incorporate teaching of Holling for purpose of improving efficiencies of operation); and 
suspending the power supply on one of the phase windings for a subsequent commutation phase, if the rotor speed is greater than the specified target speed (Fig. 3 and bottom six diagrams on Fig. 5 of Holling disclose suspending the power supply on one of the phase windings for a subsequent commutation phase, if the rotor speed is greater than the specified target speed -- see Holling, Figs. 3 and 5, col. 6, line 50 through col. 7, line 5. It is noted that one phase, which is not supplied power on a certain 
For claim 4, Mayer discloses a method for electrically driving a motor (Fig. 6 of Mayer discloses a method for electrically driving a motor 1 – see Mayer, Fig. 6, paragraphs [0001] and [0036]),  wherein the motor has a sensor for detecting a rotor speed and/or a rotor position of a rotor of the motor (Mayer discloses Hall sensor which is means for detecting a rotor speed and/or a rotor position of a rotor of the motor 1 – see Mayer, paragraph [0011], lines 25-35. It is noted that Mayer discloses a Hall sensor which is well-known in art for detecting a rotor speed and/or a rotor position of a rotor of the motor – see Mayer, paragraph [0011], lines 33-34), comprising: 
applying current pulses alternately to individual phase windings by drive electronics of the motor (Fig. 6 of Mayer discloses current pulse alternately to individual phase windings by drive electronics of the motor, wherein drive electronics comprises a series circuit of switchable electrical resistors 3.1 to 3.5 which are switched by electronic switching elements 4.1-4.3 and 4.5 – see Mayer, Fig. 6, paragraphs [0036]); and
for fine adjustment of the rotor speed, switching on at least one switchable electrical resistor of the drive electronics for at least one subsequent commutation phase by at least one electronic switching element of the drive electronics, when the detected rotor speed is greater than the specified target speed (Figs. 1 and 6 of Mayer disclose, for fine adjustment of the rotor speed, switching on at least one switchable electrical resistor 3.1/3.2/3.5 of the drive electronics for at least one subsequent commutation phase by at least one electronic switching element 4.1-4.3 and 4.5 of the drive electronics, when the detected rotor speed is greater than the specified target speed  -- see Mayer, Figs. 1 and 6, paragraphs [0011], [0027] and [0036]).
Mayer discloses a motor which is silent for having a plurality of phase windings. Also, Mayer does not disclose, for rough adjustment of the rotor speed, during a complete revolution of the rotor, not 
However, Holling discloses a motor having a plurality of phase windings (Figs. 1 and 3 of Holling disclose a motor 10 having a plurality of phase windings (three phase) – see Holling, Figs. 1 and 3, col. 4, lines 28-31 and 44-47). Holling also discloses, for rough adjustment of the rotor speed, during a complete revolution of the rotor, not supplying a current pulse to no more than half of the phase windings, when a detected rotor speed is greater than a specified target speed (see Holling, Figs. 3-5, col. 5, lines 1-12, 39-59 and col. 6, line 66 through col. 7, line 8. It is noted that bottom six diagrams on Fig. 5 of Holling disclose not supplying a current pulse to no more than half of the phase windings, when a detected rotor speed is greater than a specified target speed, during a complete revolution of the rotor – see Holling, Figs. 3-5, col. 6, line 50 through col. 7, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Mayer to incorporate teaching of Holling for purpose of improving efficiencies of operation.
For claim 5, Mayer in view of Holling disclose the method according to Claim 4, wherein:
a state of the electronic switching element is left unchanged during a commutation phase (see Mayer, paragraph [0033]).
For claim 6, Mayer in view of Holling disclose the method according to Claim 4, wherein: 
a current of the current pulse through the phase winding is reduced by means of the at least one switchable electrical resistor during the at least one subsequent commutation phase for reducing the rotor speed (see Mayer, Figs. 1 and 6, paragraphs [0011], [0027] and [0036]).
For claim 7, as best understood, Mayer in view of Holling disclose the method according to claim 4, wherein:

the plurality of switchable electrical resistors are individually switched on and/or short-circuited by the at least one the electronic switching element as a function of the difference between the determined rotor speed and the specified target speed, thereby regulating the rotor speed (see Mayer, Figs. 1 and 6, paragraphs [0011], [0027] and [0036]).
For claim 10, as best understood, Mayer discloses a motor (Fig. 6 of Mayer disclose a motor – see Mayer, Fig. 6, paragraph [0036]), comprising:
a sensor for detecting a rotor speed and/or a rotor position of a rotor of the motor (Mayer discloses Hall sensor which is means for detecting a rotor speed and/or a rotor position of a rotor of the motor 1 – see Mayer, paragraph [0011], lines 25-35. It is noted that Mayer discloses a Hall sensor which is well-known in art for detecting a rotor speed and/or a rotor position of a rotor of the motor – see Mayer, paragraph [0011], lines 33-34); and
drive electronics (Fig. 6 of Mayer discloses drive electronics comprising a series circuit of switchable electrical resistors 3.1, 3.2 to 3.5 and electronic switching elements 4.1-4.3 and 4.5 – see Mayer, Fig. 6, paragraphs [0036]) operable to:
applying current pulses alternately to individual phase windings thereby driving the motor (Fig. 6 of Mayer discloses current pulse alternately to individual phase windings thereby driving the motor, wherein drive electronics comprises a series circuit of switchable electrical resistors 3.1 to 3.5 which are switched by electronic switching elements 4.1-4.3 and 4.5 – see Mayer, Fig. 6, paragraphs [0036]).
Mayer discloses a motor which is silent for having a plurality of phase windings. Also, Mayer’s drive electronics is not operable to:

during a complete revolution of the rotor, not supplying a current pulse to no more than half of the phase windings, when a detected rotor speed is greater than a specified target speed.
However, Holling discloses a motor having a plurality of phase windings (Figs. 1 and 3 of Holling disclose a motor 10 having a plurality of phase windings (three phase) – see Holling, Figs. 1 and 3, col. 4, lines 28-31 and 44-47). Also, Holling discloses a drive electronics (Fig. 3 of Holling discloses a proportional integration device (PID) 22, a digital edge detection 25, a digital timing circuit 30, a commutator digital logic 35 and a driver stages 60 which altogether constitute a drive electronics – see Holling, Fig. 3, col. 5, lines 1—19 and col. 5, line 60 through col. 6, line 24) which is operable to:
applying current pulses alternately to the plurality of phase windings thereby driving the motor (Figs. 3 and 5 of Holling disclose applying current pulses alternately to the plurality of phase windings ØAX, ØBY and ØCZ  thereby driving the motor 10 – see Holling, Figs. 3 and 5, col. 6, lines 1-65); and
during a complete revolution of the rotor, not supplying a current pulse to no more than half of the plurality of phase windings, when a detected rotor speed is greater than a specified target speed (see Holling, Figs. 3-5, col. 5, lines 1-12, 39-59 and col. 6, line 66 through col. 7, line 8. It is noted that bottom six diagrams on Fig. 5 of Holling disclose not supplying a current pulse to no more than half of the plurality of phase windings, when a detected rotor speed is greater than a specified target speed, during a complete revolution of the rotor – see Holling, Figs. 3-5, col. 6, line 50 through col. 7, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Mayer to incorporate teaching of Holling for purpose of improving efficiencies of operation.
For claim 11, as best understood, Mayer in view of Holling disclose a fan (Mayer discloses a fan driven by the dc motor – see Mayer, paragraph [0001]) comprising a motor according to Claim 10 (see previous explanation in claim 10 above).
For claim 12, as best understood, Mayer in view of Holling disclose the method according to Claim 7, wherein:
the at least one electronic switching element comprises a plurality of electronic switching elements operable to individually switch on and/or short circuit the plurality of switchable electrical resistors (Fig. 6 of Mayer discloses the at least one electronic switching element (Fig. 6 of Mayer discloses all electronic switching elements 4.1-4.3 and 4.5 which altogether constitute an electronic switching element) comprises a plurality of electronic switching elements (4.1-4.3 and 4.5) operable to individually switch on and/or short circuit the plurality of switchable electrical resistors 3.1, 3.2 and 3.5 – see Mayer, Fig. 6, paragraphs [0036]).
Claim 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2005/002656 A1) in view of  Holling et al. (hereinafter Holling, US 5,995,710 A), further in view of Hahn et al. (hereinafter Hahn, US 2006/0104822 A1).
For claim 8, Mayer in view of Holling disclose all limitation as applied to claim 4 above. Mayer and Holling are silent for disclosing the current pulse has a maximum current that is applied to at least one of the phase windings during at least one commutation phase when the motor is started. However, Hahn discloses the current pulse has a maximum current that is applied to at least one of the phase windings during at least one commutation phase when the motor is started (see Hahn, Fig. 5C, paragraph [0133]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Mayer in view of Holling to incorporate teaching of Hahn for purpose of increasing operating reliability in critical applications.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument:
In Remarks, page 8, lines 11-12, the applicant argues that “Mayer does not appear to teach “applying current pulses alternately to individual phase windings by drive electronics of the motor’, as claimed in claim 1”.
Examiner’s response:
As explanation in claim 1 above, Fig. 6 of Mayer clearly discloses a control module 2  which applies current pulses via pulsed signals 8.1-8.4 to four field-effect transistors (FETs) 4.1-4.3 and 4.5 for driving the motor 1 – see Mayer, Fig. 6, paragraphs 0030-[0033]. As a result, Mayer discloses “applying current pulses alternately to individual phase windings by drive electronics of the motor”, as claimed in claim 1.
Applicant’s argument:
In Remarks, page 8, lines 19-21 and page 9, lines 5-7, the applicant argues that Mayer and Welchko do not teach “during a complete revolution of the rotor, not supplying a current pulse to no more than half of the phase windings, when a detected rotor speed is greater than a specified target speed”.
Examiner’s response:
As explanation in claim 1 above, Holling discloses “during a complete revolution of the rotor, not supplying a current pulse to no more than half of the phase windings, when a detected rotor speed is greater than a specified target speed” -- see Holling, Figs. 3-5, col. 5, lines 1-12, 39-59 and col. 6, line 66 through col. 7, line 8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846